DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/149, 191, originally filed 10/02/2018, claims no foreign priority.

Response to Amendment
This office action is in response to Amendments submitted on 02/25/2021 wherein claims 1-18 are pending and ready for examination.

Specification
The disclosure is objected to because of the following informalities: Applicant uses the phrase “corning of the vehicle” (¶ 0004 line 3).  Examiner believes this is a typographical error and should read “cornering of the vehicle” however, it could be a different concept intended by the applicant.  Explanations are requested.  
Appropriate correction is required.

Claim Objections
Independent claim 1 is objected to because of the following informalities:  Applicant uses the phrase “fuel gage” (line 25).  Examiner is aware that “gage” and “gauge” have the same meaning however, Applicant has used the term “gauge” at all other times.  Examiner suggests 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sloan et al. (hereinafter Sloan), U.S. Pub. No. 2013/0197777 A1 in view of Taxon (U.S. Pub No. 20050062593 A1) in further view of Ham (KR 2011-0116544 A) in further view of Lee et al. (hereafter Lee), U.S. Pub. No. 20120245837 A1.

Regarding independent claim 1 Sloan teaches:
	A method for controlling a fuel level gauge of a vehicle system, comprising:
	receiving, by an engine controller of the vehicle system, an unfiltered fuel level signal from a fuel level sensor in a fuel tank of the vehicle system (Sloan, ¶ 0005, ¶ 0151, “may provide a command to drive a fuel gauge to display the fuel level” reads on “controlling a (¶ 0005), ECU, (electronic control unit)” reads on “engine controller,” and may receive raw data from sensors, “raw data” reads on “unfiltered”  therefore raw data would lead to “an unfiltered fuel level signal” (¶ 0151));
	generating, using a display filter of the engine controller, a normal filtered fuel level signal to determine a fuel level in the fuel tank of the vehicle system (Sloan, ¶ 0030-¶0034, ECU may filter a signal from a sensor and send that signal to the gauge, gauge displays a fuel level based on the filtered signal received from the ECU (¶ 0030-¶ 0034));
	comparing, via the engine controller of the vehicle system, the fuel level in the fuel tank of the vehicle system as determined using the normal filtered fuel level signal with a predetermined fuel level threshold to determine that the fuel level in the fuel tank is less than the  predetermined fuel level threshold (Sloan, ¶ 0118-¶ 0121, fuel level may be dependent on a gauge pressure” (¶ 0118), low fuel level is detected when pressure drops below a threshold value, “threshold value” is set and would determine the “predetermined fuel level threshold” (¶ 0121);		 
	Sloan does not teach:
	monitoring, via the engine controller, a fuel economy of the vehicle system
	in response to determining that the fuel level in the fuel tank is less than the
predetermined fuel level threshold, comparing, via the engine controller, the fuel economy with a predetermined fuel economy threshold to determine whether the fuel economy is less than the predetermined fuel economy threshold
		Taxon teaches:
	monitoring, via the engine controller, a fuel economy of the vehicle system (Taxon fig 3,  ¶ 0019-¶ 0020) “average fuel economy may be higher or lower depending on how and where the motor vehicle is being driven” therefore fuel economy changes which implies that fuel economy is monitored, “engine control unit” reads on “engine controller”) ;
	 in response to determining that the fuel level in the fuel tank is less than the
predetermined fuel level threshold, comparing, via the engine controller, the fuel economy with a predetermined fuel economy threshold to determine whether the fuel economy is less than the predetermined fuel economy threshold (Taxon, ¶ 0005, ¶ 0018-¶ 0022, “TDTE (threshold distance to empty) is essentially at what time the driver wishes to be notified that the fuel tank is nearing empty” therefore “TDTE” correlates to the fuel level and therefore reads on “predetermined fuel level threshold” as “occupant or driver of the motor vehicle sets a Threshold Distance To Empty” this value as well as the “fuel level threshold” are “predetermined” (¶ 0018), “The engine control unit then calculates a Distance To Empty (DTE)” using the “unique Average Fuel Economy of the motor vehicle,” therefore the calculation is “in response to determining that the fuel level in the fuel tank is less than the predetermined fuel level threshold”(¶ 0021), “indicator is activated by the engine control unit when the distance to empty is less than the threshold distance to empty”(¶ 0005), therefore  distance to empty less than threshold distance to empty implies the “unique Average Fuel Economy” is less than “average fuel economy” where “unique average fuel economy” reads on “fuel economy” and “average fuel economy” reads on “predetermined fuel economy threshold”);
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for monitoring a fuel level of a vehicle as disclosed by Sloan by including the fuel level and fuel economy as taught by Taxon in order to provide a system that uses the “actual average fuel economy of the motor 
	The Sloan/Taxon combination does not teach:
	adjusting, via the engine controller, a sensitivity of a display filter in response to determining that the fuel economy is less than the predetermined fuel economy threshold for a predetermined amount of time in order to maximize an accuracy of the fuel level gauge,
	the engine controller is programmed with the display filter to filter the unfiltered fuel level signal received from the fuel level sensor of the vehicle system, to at least generate the normal filtered fuel level signal,
	generating, using the display filter, an updated filtered fuel level signal using the second sensitivity after adjusting the sensitivity of the display filter, wherein the display filter generates the updated filtered fuel level signal by filtering the unfiltered fuel level signal using the second sensitivity,
	controlling, via an instrument panel controller, the fuel level gauge of the vehicle system to display the fuel level in the fuel tank of the vehicle system corresponding to the updated filtered fuel level signal after adjusting the sensitivity of the display filter.
	Ham teaches:
	adjusting, via the engine controller, a sensitivity of a display filter in response to determining that the fuel economy is less than the predetermined fuel economy threshold for a predetermined amount of time in order to maximize an accuracy of the fuel level gauge, (Ham, ¶ 0006, ¶ 0021, ¶ 0026), signal is filtered for noise “through a predetermined noise elimination filter”(¶ 0006), “predetermined noise elimination filter” reads on “display filter” and “can be implemented in various ways by employing/combining at least one of a hardware configuration and a software configuration”(¶ 0026), therefore the filter is adjustable, conditions for diagnosing the sensing signal include predetermined diagnostic conditions which may be “fuel consumption amount of the vehicle” which reads on “fuel economy,” and “travel time” which reads on “predetermined amount of time,”  diagnosis of the signal is dependent on a “predetermined sensing signal change threshold” which is dependent on at least the “fuel consumption amount of the vehicle,” and “travel time,” this relationship implies a “predetermined fuel economy threshold,” therefore diagnosing the sensing signal is dependent on determining with the “change of the sensing signal is less than a predetermined sensing signal change threshold”(¶ 0006) reads on “determining that the fuel economy is less than the predetermined fuel economy threshold” “determining whether or not the fuel quantity gauge sensor malfunctions according to a result of the determination” provides the way to  “maximize an accuracy of the fuel level gauge”)
	the engine controller is programmed with the display filter to filter the unfiltered fuel level signal received from the fuel level sensor of the vehicle system, to at least generate the normal filtered fuel level signal (Ham, ¶ 0006, “Noise reduction of a sensing signal output from a fuel quantity gauge sensor through a noise elimination filter” reads on “display filter to filter the unfiltered fuel level signal received from the fuel level sensor” and “determining whether or not the fuel quantity gauge sensor malfunctions according to a result of the determination” provides the way to “at least generate the normal filtered fuel level signal”), 
	generating, using the display filter, an updated filtered fuel level signal using the second sensitivity after adjusting the sensitivity of the display filter, wherein the display filter generates the updated filtered fuel level signal by filtering the unfiltered fuel level signal using the second sensitivity (Ham,  0019-¶ 0021, ¶ 0026, “predetermined noise elimination filter” reads on “display filter” and “can be implemented in various ways by employing/combining at least one of a hardware configuration and a software configuration”(¶ 0026), therefore the filter is adjustable, fig 1 depicts the “sensing signal diagnostic apparatus” which includes a “fuel quantity gauge sensor” (10), a “sensing signal diagnostic device” (30), and a “noise removing filter” (33), the signal output by “fuel quantity gauge sensor” (10) passes through the “noise removing filter”(33) before being displayed creating “an updated filtered fuel level signal” that has been filtered after “adjusting the sensitivity of the display filter”)
	controlling, via an instrument panel controller, the fuel level gauge of the vehicle system to display the fuel level in the fuel tank of the vehicle system corresponding to the updated filtered fuel level signal after adjusting the sensitivity of the display filter (Ham,¶ 0018-¶ 0020,  fig 1, “the display unit (20) … displays a fuel gauge corresponding to the remaining fuel amount in a fuel tank,” “sensing signal diagnosis apparatus (30)” reads on “instrument panel controller”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for monitoring a fuel level of a vehicle as disclosed by Sloan by including by including improving the filtering of the fuel level gauge as taught by Ham in order to provide a system and method that can “determine a normal or malfunction of the fuel quantity gauge sensor by accurately diagnosing the sensing signal of the fuel quantity gauge sensor (Ham ¶ 0003).  
	The Sloan/Taxon/Ham combination does not teach:
	adjusting the sensitivity of the display filter includes decreasing the sensitivity of the display filter from a first  sensitivity to a second sensitivity after determining that the fuel economy is less than the predetermined fuel economy threshold for the predetermined amount of 
	Lee teaches:
	adjusting the sensitivity of the display filter includes decreasing the sensitivity of the display filter from a first  sensitivity to a second sensitivity after determining that the fuel economy is less than the predetermined fuel economy threshold for the predetermined amount of time to maximize the accuracy of a fuel gage of the vehicle system, the second sensitivity is less than the first sensitivity (Lee, , ¶ 0010, ¶ 0031-¶ 0042,  processor filters the display which displays the instantaneous fuel economy, instantaneous fuel economy is calculated after receiving signals from “speed sensor, acceleration sensor, and fuel sensor” (¶ 0031), “sensors themselves may be configured with filters to control the rate at which their respective data changes”(¶ 0042) which would result in “adjusting the sensitivity of the display filter” and include “decreasing the sensitivity of the display filter,”  “processor may be further configured to filter the display of the instantaneous fuel economy” reads on “adjusting, via the engine controller, a sensitivity of a display filter” (¶ 0042), starting with equation 4,                         
                            I
                            F
                            E
                            =
                            
                                
                                    D
                                
                                
                                    F
                                
                            
                        
                     where “IFE represents the instantaneous fuel economy, D represents the distance traveled by vehicle during the future period of time … and F represents the fuel consumed during the future period of time”(¶ 0040), Substituting equation 1, D                         
                            =
                            S
                            ∙
                            T
                            +
                            0.5
                            ∙
                            A
                            ∙
                            
                                
                                    T
                                
                                
                                    2
                                
                            
                        
                     , for D where “S represents the current speed of vehicle, T represents the future period of time, and A represents the current acceleration of vehicle” (¶ 0034), substituting equation 2,                          
                            T
                            =
                            
                                
                                    S
                                
                                
                                    A
                                
                            
                        
                     , for A,  and substituting equation 3,                          
                            F
                            =
                            R
                            ∙
                            T
                        
                    , for F, equation 4 reads                         
                            I
                            F
                            E
                            =
                            
                                
                                    3
                                    S
                                
                                
                                    2
                                    R
                                
                            
                        
                     revealing a direct relationship between IFE and speed.  Therefore, “displaying the current fuel consumption rate when the current speed is less than the predetermined speed”(¶ 0010) reads on “determining that the fuel economy is ” “displaying the current fuel consumption rate when the current speed is less than the predetermined speed” (¶ 0010) reads on “determining that the fuel economy is less than the predetermined fuel economy threshold for a predetermined amount of time”);
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for monitoring a fuel level of a vehicle as disclosed by Sloan by including adjusting the sensitivity of a display filter as taught by Lee in order to provide “an improved system and method  for calculating an instantaneous fuel economy for a vehicle” (Lee, ¶ 0016).

Regarding claim 2 Sloan as modified does not teach:
	the method further includes removing, via the engine controller, a lag from the display filter in response to determining that the fuel economy is less than the predetermined fuel economy threshold for the predetermined amount of time to minimize a temporal delay between the unfiltered fuel level signal and the filtered fuel level signal.
	Lee teaches:
	the method further includes removing, via the engine controller, a lag from the display filter in response to determining that the fuel economy is less than the predetermined fuel economy threshold for the predetermined amount of time to minimize a temporal delay between the unfiltered fuel level signal and the filtered fuel level signal (Lee, “displaying the current fuel consumption rate when the current speed is less than the predetermined speed” (¶ 0010) reads on “determining that the fuel economy is less than the predetermined fuel economy threshold for ” (see claim 1 above), “avoids the two second lag time” reads on “removing, via the engine controller, a lag from the display filter” (¶ 0017)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for monitoring a fuel level of a vehicle as disclosed by Sloan by including removing a lag from the display filter as taught by Lee in order to provide “an improved system and method  for calculating an instantaneous fuel economy for a vehicle” (Lee, ¶ 0016).

Regarding claim 3 Sloan as modified does not teach:
	adjusting, via the engine controller, a low-fuel warning threshold in response to determining that the fuel economy is less than the predetermined fuel economy threshold, wherein the instrument panel controller is programmed to activate a low-fuel warning indicator in response to determining that the fuel level of the vehicle system is equal to or less than the low-fuel warning threshold, and adjusting the low-fuel warning threshold includes changing the low-fuel warning  threshold from a first warning threshold to a second warning threshold, and the second warning threshold is greater than the first warning threshold
	 Taxon teaches:
	adjusting, via the engine controller, a low-fuel warning threshold in response to determining that the fuel economy is less than the predetermined fuel economy threshold, wherein the instrument panel controller is programmed to activate a low-fuel warning indicator in response to determining that the fuel level of the vehicle system is equal to or less than the low-fuel warning threshold, and adjusting the low-fuel warning threshold includes changing the low-fuel warning  threshold from a first warning threshold to a second warning threshold, and (Taxon, “Threshold Distance to Empty” reads on “low-fuel warning threshold” and is set (¶ 0018), “engine control unit” reads on “instrument panel controller” and activates an “audible indicator” which reads on “a low-fuel warning indicator,” “visual indicator” is activated after the “audible indicator” indicating a “second warning threshold” has been reached (¶ 0023,  ¶ 0024)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for monitoring a fuel level of a vehicle as disclosed by Sloan by including a low fuel warning threshold as taught by Taxon in order to provide a system that uses the “actual average fuel economy of the motor vehicle, rather than an estimate, (to) provide(s) a more accurate estimation of the distance the motor vehicle can travel before the fuel tank is empty” (Taxon ¶ 0025). 

Regarding claim 4 Sloan as modified does not teach:
	monitoring a distance traveled by the vehicle system; 
	monitoring a fuel quantity consumed by the vehicle system; and 
	dividing the distance traveled by the vehicle system by the fuel quantity consumed by the vehicle system to continuously determine the fuel economy of the vehicle system
	Lee teaches:
	monitoring a distance traveled by the vehicle system; 
	monitoring a fuel quantity consumed by the vehicle system; and 
	dividing the distance traveled by the vehicle system by the fuel quantity consumed by the vehicle system to continuously determine the fuel economy of the vehicle system (Lee, ¶ 0031-¶ 0040 equations 1-4 detail how “instantaneous fuel economy” is calculated using distance traveled and fuel consumed).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for monitoring a fuel level of a vehicle as disclosed by Sloan by including determining fuel economy as taught by Lee in order to provide “an improved system and method  for calculating an instantaneous fuel economy for a vehicle” (Lee, ¶ 0016).

Regarding claim 5 Sloan as modified does not teach:
	the normal filtered fuel level signal is indicative of a normal filtered fuel level value.
	Ham teaches:
	the normal filtered fuel level signal is indicative of a normal filtered fuel level value (Ham, fig 1 “sensing signal diagnostic apparatus (30)” reads on “engine controller” noise is filtered “by extracting the sensing signal” and “outputting the sensed signal” that would be displayed as a “normal filtered fuel level value”(¶ 0048 - 0049)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for monitoring a fuel level of a vehicle as disclosed by Sloan by including by including improving the filtering of the fuel level gauge as taught by Ham in order to provide a system and method that can “determine a normal or malfunction of the fuel quantity gauge sensor by accurately diagnosing the sensing signal of the fuel quantity gauge sensor (Ham ¶ 0003).  

Regarding claim 6 Sloan as modified does not teach:

	wherein comparing the fuel economy of the vehicle system with the predetermined fuel economy threshold occurs in response to determining that the normal filtered fuel level value is greater than the first predetermined fuel level threshold.
 Taxon teaches:
	comparing the normal filtered fuel level value with a first predetermined fuel level threshold to determine whether the normal filtered fuel level value is greater than the first predetermined fuel level threshold; and 
	wherein comparing the fuel economy of the vehicle system with the predetermined fuel economy threshold occurs in response to determining that the normal filtered fuel level value is greater than the first predetermined fuel level threshold (Taxon, ¶ 0005, ¶ 0017-¶ 0022, “Threshold Distance To Empty (TDTE)” is the time the vehicle can travel before the fuel tank is empty, TDTE is based on fuel level and fuel economy, “TDTE” correlates to the fuel level and therefore reads on “predetermined fuel level threshold” as “occupant or driver of the motor vehicle sets a Threshold Distance To Empty” this value as well as the “fuel level threshold” are “predetermined” (¶ 0018), fuel level in fuel tank reads on “normal filtered fuel level value,” “The engine control unit then calculates a Distance To Empty (DTE)” using the “unique Average Fuel Economy of the motor vehicle,” therefore the calculation is “in response to determining that the fuel level in the fuel tank is less than the predetermined fuel level threshold”(¶ 0021), “indicator is activated by the engine control unit when the distance to empty is less than the threshold distance to empty”(¶ 0005), therefore  distance to empty less than threshold distance to empty implies the “unique Average Fuel Economy” is less than “average fuel economy” where “unique average fuel economy” reads on “fuel economy” and “average fuel economy” reads on “predetermined fuel economy threshold” determining if a value is less than or greater than another value is a designer’s choice as both lead to the same results);
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for monitoring a fuel level of a vehicle as disclosed by Sloan by including a comparison of fuel levels and fuel economies as taught by Taxon in order to provide a system that uses the “actual average fuel economy of the motor vehicle, rather than an estimate, (to) provide(s) a more accurate estimation of the distance the motor vehicle can travel before the fuel tank is empty” (Taxon ¶ 0025). 

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Taxon (U.S. Pub No. 20050062593 A1) in view of Sloan et al. (hereinafter Sloan), U.S. Pub. No. 2013/0197777 A1), in further view of Ham (KR 2011-0116544 A) in further view of Lee et al. (hereafter Lee) (U.S. Pub. No. 20120245837 A1)

Regarding independent claim 10 Taxon teaches:
	A vehicle system, comprising:
	an internal combustion engine; 
	an engine controller in communication with the internal combustion engine, the engine controller being programmed with a display filter; 
	a fuel tank in fluid communication with the internal combustion engine; 

	an instrument panel controller in communication with the engine controller; and 
	an instrument panel in communication with the instrument panel controller, wherein the instrument panel includes a fuel level gauge (Taxon, fig 1, fig 2, ¶ 0011 - ¶ 0017); 
	monitor a fuel economy of the vehicle system (Taxon fig 3,  ¶ 0019-¶ 0020) “average fuel economy may be higher or lower depending on how and where the motor vehicle is being driven” therefore fuel economy changes which implies that fuel economy is monitored, “engine control unit” reads on “engine controller”); 
	in response to determining that the fuel level in the fuel tank is less than the predetermined fuel level threshold, compare the fuel economy with a predetermined fuel economy threshold to determine whether the fuel economy is less than the predetermined fuel economy threshold (Taxon, ¶ 0005, ¶ 0018-¶ 0022, “TDTE (threshold distance to empty) is essentially at what time the driver wishes to be notified that the fuel tank is nearing empty” therefore “TDTE” correlates to the fuel level and therefore reads on “predetermined fuel level threshold” as “occupant or driver of the motor vehicle sets a Threshold Distance To Empty” this value as well as the “fuel level threshold” are “predetermined” (¶ 0018), “The engine control unit then calculates a Distance To Empty (DTE)” using the “unique Average Fuel Economy of the motor vehicle,” therefore the calculation is “in response to determining that the fuel level in the fuel tank is less than the predetermined fuel level threshold”(¶ 0021), “indicator is activated by the engine control unit when the distance to empty is less than the threshold distance to empty”(¶ 0005), therefore  distance to empty less than threshold distance to empty implies the “unique Average Fuel Economy” is less than “average fuel economy” where “unique average fuel economy” reads on “fuel economy” and “average fuel economy” reads on “predetermined fuel economy threshold”);
	Taxon does not teach:
	the engine controller is programmed to: 
	receive an unfiltered fuel level signal from the fuel level sensor;
	generate, using the display filter, a normal filtered fuel level signal to determine the fuel level in the fuel tank;
	compare the fuel level in the fuel tank as determined using the normal filtered fuel level signal with a predetermined fuel level threshold to determine that the fuel level in the fuel tank is less than the predetermined fuel level threshold;	
	Sloan teaches:
	the engine controller is programmed to: 
	receive an unfiltered fuel level signal from the fuel level sensor (Sloan, ¶ 0005, ¶ 0151, “may provide a command to drive a fuel gauge to display the fuel level” reads on “controlling a fuel level gauge” (¶ 0005), ECU, (electronic control unit)” reads on “engine controller,” and may receive raw data from sensors, “raw data” reads on “unfiltered”  therefore raw data would lead to “an unfiltered fuel level signal” (¶ 0151));
	generate, using the display filter, a normal filtered fuel level signal to determine the fuel level in the fuel tank (Sloan, ¶ 0030-¶0034, ECU may filter a signal from a sensor and send that signal to the gauge, gauge displays a fuel level based on the filtered signal received from the ECU (¶ 0030-¶ 0034));
	compare the fuel level in the fuel tank as determined using the normal filtered fuel level signal with a predetermined fuel level threshold to determine that the fuel level in the fuel tank is (Sloan, ¶ 0118-¶ 0121, fuel level may be dependent on a gauge pressure” (¶ 0118), low fuel level is detected when pressure drops below a threshold value, “threshold value” is set and would determine the “predetermined fuel level threshold” (¶ 0121);
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the customizable low fuel indicator system for a motor vehicle disclosed by Taxon by including a unfiltered fuel level and a normal filtered fuel level as taught by Sloan in order to provide an improved system and method “for monitoring a fuel level that may be able to compensate for various conditions” that include a user being able to “select characteristics or parameters of the various sensors and/or gauges, thereby enabling the ECU to interact and provide an accurate fuel level reading for the sensors and/or gauges” (Sloan ¶ 0004-¶ 0005, ¶ 0050).  
	The Taxon/Sloan combination does not teach:
	adjust a sensitivity of a display filter based on the fuel economy in response to determining that the fuel economy is less than the predetermined fuel economy threshold for a predetermined amount of time in order to maximize an accuracy of the fuel level gauge, wherein the display filter is configured to filter the unfiltered fuel level signal received from the fuel level sensor to at least generate the normal filtered fuel level signal,
	generate, using the display filter, an updated filtered fuel level signal using the second sensitivity after adjusting the sensitivity of the display filter, wherein the display filter generates the updated filtered fuel level signal by filtering the unfiltered fuel level signal using the second sensitivity; and
	wherein the instrument panel controller is programmed to:

	Ham teaches:
	adjust a sensitivity of a display filter based on the fuel economy in response to determining that the fuel economy is less than the predetermined fuel economy threshold for a predetermined amount of time in order to maximize an accuracy of the fuel level gauge (Ham,
¶ 0006, ¶ 0021, ¶ 0026), signal is filtered for noise “through a predetermined noise elimination filter”(¶ 0006), “predetermined noise elimination filter” reads on “display filter” and “can be implemented in various ways by employing/combining at least one of a hardware configuration and a software configuration”(¶ 0026), therefore the filter is adjustable, conditions for diagnosing the sensing signal include predetermined diagnostic conditions which may be “fuel consumption amount of the vehicle” which reads on “fuel economy,” and “travel time” which reads on “predetermined amount of time,”  diagnosis of the signal is dependent on a “predetermined sensing signal change threshold” which is dependent on at least the “fuel consumption amount of the vehicle,” and “travel time,” this relationship implies a “predetermined fuel economy threshold,” therefore diagnosing the sensing signal is dependent on determining with the “change of the sensing signal is less than a predetermined sensing signal change threshold”(¶ 0006) reads on “determining that the fuel economy is less than the predetermined fuel economy threshold” which is “determining whether or not the fuel quantity gauge sensor malfunctions according to a result of the determination” provides the way to  “maximize an accuracy of the fuel level gauge”), 
(Ham, ¶ 0006, “Noise reduction of a sensing signal output from a fuel quantity gauge sensor through a noise elimination filter” reads on “display filter to filter the unfiltered fuel level signal received from the fuel level sensor” and “determining whether or not the fuel quantity gauge sensor malfunctions according to a result of the determination” provides the way to “at least generate the normal filtered fuel level signal”), 
	generate, using the display filter, an updated filtered fuel level signal using the second sensitivity after adjusting the sensitivity of the display filter, wherein the display filter generates the updated filtered fuel level signal by filtering the unfiltered fuel level signal using the second sensitivity (Ham,  0019-¶ 0021, ¶ 0026, “predetermined noise elimination filter” reads on “display filter” and “can be implemented in various ways by employing/combining at least one of a hardware configuration and a software configuration”(¶ 0026), therefore the filter is adjustable, fig 1 depicts the “sensing signal diagnostic apparatus” which includes a “fuel quantity gauge sensor” (10), a “sensing signal diagnostic device” (30), and a “noise removing filter” (33), the signal output by “fuel quantity gauge sensor” (10) passes through the “noise removing filter”(33) before being displayed creating “an updated filtered fuel level signal” that has been filtered after “adjusting the sensitivity of the display filter”); and
	wherein the instrument panel controller is programmed to:
	control the fuel level gauge of the vehicle system to display the fuel level of the vehicle system corresponding to the updated filtered fuel level signal after adjusting the sensitivity of the display filter (Ham,¶ 0018-¶ 0020,  fig 1, “the display unit (20) … displays a fuel gauge corresponding to the remaining fuel amount in a fuel tank,” “sensing signal diagnosis apparatus (30)” reads on “instrument panel controller”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the customizable low fuel indicator system for a motor vehicle disclosed by Taxon by including by including improving the filtering of the fuel level gauge as taught by Ham in order to provide a system and method that can “determine a normal or malfunction of the fuel quantity gauge sensor by accurately diagnosing the sensing signal of the fuel quantity gauge sensor (Ham ¶ 0003).  
The Taxon/Sloan/Ham combination does not teach:
	wherein adjusting the sensitivity of the display filter includes decreasing the sensitivity of the display filter from a first sensitivity to a second sensitivity after determining that the fuel economy is less than the predetermined fuel economy threshold for the predetermined amount of time to maximize the accuracy of the fuel level gauge of the vehicle system; 
	Lee teaches:
	wherein adjusting the sensitivity of the display filter includes decreasing the sensitivity of the display filter from a first sensitivity to a second sensitivity after determining that the fuel economy is less than the predetermined fuel economy threshold for the predetermined amount of time to maximize the accuracy of the fuel level gauge of the vehicle system (Lee, , ¶ 0010, ¶ 0031-¶ 0042,  processor filters the display which displays the instantaneous fuel economy, instantaneous fuel economy is calculated after receiving signals from “speed sensor, acceleration sensor, and fuel sensor” (¶ 0031), “sensors themselves may be configured with filters to control the rate at which their respective data changes”(¶ 0042) which would result in “adjusting the sensitivity of the display filter” and include “decreasing the sensitivity of the  “processor may be further configured to filter the display of the instantaneous fuel economy” reads on “adjusting, via the engine controller, a sensitivity of a display filter” (¶ 0042), starting with equation 4,                         
                            I
                            F
                            E
                            =
                            
                                
                                    D
                                
                                
                                    F
                                
                            
                        
                     where “IFE represents the instantaneous fuel economy, D represents the distance traveled by vehicle during the future period of time … and F represents the fuel consumed during the future period of time”(¶ 0040), Substituting equation 1, D                         
                            =
                            S
                            ∙
                            T
                            +
                            0.5
                            ∙
                            A
                            ∙
                            
                                
                                    T
                                
                                
                                    2
                                
                            
                        
                     , for D where “S represents the current speed of vehicle, T represents the future period of time, and A represents the current acceleration of vehicle” (¶ 0034), substituting equation 2,                          
                            T
                            =
                            
                                
                                    S
                                
                                
                                    A
                                
                            
                        
                     , for A,  and substituting equation 3,                          
                            F
                            =
                            R
                            ∙
                            T
                        
                    , for F, equation 4 reads                         
                            I
                            F
                            E
                            =
                            
                                
                                    3
                                    S
                                
                                
                                    2
                                    R
                                
                            
                        
                     revealing a direct relationship between IFE and speed.  Therefore, “displaying the current fuel consumption rate when the current speed is less than the predetermined speed”(¶ 0010) reads on “determining that the fuel economy is less than the predetermined fuel economy threshold for a predetermined amount of time,” “displaying the current fuel consumption rate when the current speed is less than the predetermined speed” (¶ 0010) reads on “determining that the fuel economy is less than the predetermined fuel economy threshold for a predetermined amount of time”);
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the customizable low fuel indicator system for a motor vehicle disclosed by Taxon by including adjusting the sensitivity of a display filter as taught by Lee in order to provide “an improved system and method  for calculating an instantaneous fuel economy for a vehicle” (Lee, ¶ 0016).

	Regarding claim 11 Taxon as modified does not teach:

	Lee teaches:
	the engine controller is further programmed to remove a lag from the display filter in response to determining that the fuel economy is less than the predetermined fuel economy threshold for the predetermined amount of time to minimize a temporal delay between the unfiltered fuel level signal and the normal filtered fuel level signal (Lee, “displaying the current fuel consumption rate when the current speed is less than the predetermined speed” (¶ 0010) reads on “determining that the fuel economy is less than the predetermined fuel economy threshold for a predetermined amount of time” (see claim 1 above), “avoids the two second lag time” reads on “remove a lag from the display filter” (¶ 0017)).
		It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the customizable low fuel indicator system for a motor vehicle disclosed by Taxon by including removing a lag from the display filter as taught by Lee in order to provide “an improved system and method  for calculating an instantaneous fuel economy for a vehicle” (Lee, ¶ 0016).

Regarding claim 12 Taxon teaches:
	the engine controller is further programmed to adjust a low-fuel warning threshold in response to determining that the fuel economy is less than the predetermined fuel economy threshold, wherein the instrument panel controller is programmed to activate a low-fuel warning (Taxon, “Threshold Distance to Empty” reads on “low-fuel warning threshold” and is set (¶ 0018), “engine control unit” reads on “instrument panel controller” and activates an “audible indicator” which reads on “a low-fuel warning indicator,” “visual indicator” is activated after the “audible indicator” indicating a “second warning threshold” has been reached (¶ 0023,  ¶ 0024)).

Regarding claim 13 Taxon as modified does not teach:
	the engine controller monitors the fuel economy of the vehicle system by:
	monitoring a distance traveled by the vehicle system; 
	monitoring a fuel quantity consumed by the vehicle system; and
	dividing the distance traveled by the vehicle system by the fuel quantity consumed by the vehicle system to continuously determine the fuel economy of the vehicle system.
	Lee teaches:
	the engine controller monitors the fuel economy of the vehicle system by:
	monitoring a distance traveled by the vehicle system; 
	monitoring a fuel quantity consumed by the vehicle system; and
	dividing the distance traveled by the vehicle system by the fuel quantity consumed by the vehicle system to continuously determine the fuel economy of the vehicle system (Lee, ¶ 0031-¶ 0040 equations 1-4 detail how “instantaneous fuel economy” is calculated using distance traveled and fuel consumed).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the customizable low fuel indicator system for a 

Regarding claim 14 Taxon as modified does not teach:
	the normal filtered fuel level signal is indicative of a normal filtered fuel level value.
	Ham teaches:
	the normal filtered fuel level signal is indicative of a normal filtered fuel level value (Ham, fig 1 “sensing signal diagnostic apparatus (30)” reads on “engine controller” noise is filtered “by extracting the sensing signal” and “outputting the sensed signal” that would be displayed as a “normal filtered fuel level value”(¶ 0048 - 0049)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the customizable low fuel indicator system for a motor vehicle disclosed by Taxon by including by including improving the filtering of the fuel level gauge as taught by Ham in order to provide a system and method that can “determine a normal or malfunction of the fuel quantity gauge sensor by accurately diagnosing the sensing signal of the fuel quantity gauge sensor (Ham ¶ 0003).  

Regarding claim 15 Taxon as modified teaches:
	comparing the normal filtered fuel level value with a first predetermined fuel level threshold to determine whether the normal filtered fuel level value is greater than the first predetermined fuel level threshold; and 
(Taxon, ¶ 0005, ¶ 0017-¶ 0022, “Threshold Distance To Empty (TDTE)” is the time the vehicle can travel before the fuel tank is empty, TDTE is based on fuel level and fuel economy, “TDTE” correlates to the fuel level and therefore reads on “predetermined fuel level threshold” as “occupant or driver of the motor vehicle sets a Threshold Distance To Empty” this value as well as the “fuel level threshold” are “predetermined” (¶ 0018), fuel level in fuel tank reads on “normal filtered fuel level value,” “The engine control unit then calculates a Distance To Empty (DTE)” using the “unique Average Fuel Economy of the motor vehicle,” therefore the calculation is “in response to determining that the fuel level in the fuel tank is less than the predetermined fuel level threshold”(¶ 0021), “indicator is activated by the engine control unit when the distance to empty is less than the threshold distance to empty”(¶ 0005), therefore  distance to empty less than threshold distance to empty implies the “unique Average Fuel Economy” is less than “average fuel economy” where “unique average fuel economy” reads on “fuel economy” and “average fuel economy” reads on “predetermined fuel economy threshold” determining if a value is less than or greater than another value is a designer’s choice as both lead to the same results);

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sloan as modified as applied to claim 6 above, and further in view of Collins (U.S. Pub. No. 20170336239 A1).

Regarding claim 7 Sloan as modified does not teach:
	starting a timer in response to determining that the fuel economy of the vehicle system is less than the predetermined fuel economy threshold to measure an amount of time that has lapsed since the fuel economy of the vehicle system is less than the predetermined fuel economy threshold;
	after starting the timer, comparing the amount of time that has lapsed since the fuel economy of the vehicle system is less than the predetermined fuel economy threshold with the predetermined amount of time to determine whether the amount of time that has lapsed since the fuel economy of the vehicle system is less than the predetermined fuel economy threshold is greater than the predetermined amount of time;
	determining that the vehicle system is operating in a heavy fuel consumption mode in response to determining that the fuel economy is less than the predetermined fuel economy threshold for the predetermined amount of time;
	setting a remove lag flag to FALSE; and
	wherein removing the lag from the display filter occurs by reinitializing the display filter in response after setting the remove lag flag to FALSE.
	Lee teaches:
	starting a timer in response to determining that the fuel economy of the vehicle system is less than the predetermined fuel economy threshold to measure an amount of time that has lapsed since the fuel economy of the vehicle system is less than the predetermined fuel economy threshold  (Lee calculates “current fuel consumption rate when the current speed is less than the predetermined speed” where a “predetermined speed” leads to “the predetermined fuel economy threshold” (see claim 1 above), “processor is configured to determine the instantaneous fuel economy of vehicle in response to receiving the respective signals from speed sensor …” and to “calculate the amount of fuel that will be consumed during the future period of time,” “future period of time may be predetermined or calculated” therefore a timer must be started to account for the time frame (¶ 0030-¶ 0032)); 
	after starting the timer, comparing the amount of time that has lapsed since the fuel economy of the vehicle system is less than the predetermined fuel economy threshold with the predetermined amount of time to determine whether the amount of time that has lapsed since the fuel economy of the vehicle system is less than the predetermined fuel economy threshold is greater than the predetermined amount of time (Lee, fig 2 block 30, instantaneous fuel economy is calculated “where the vehicle is anticipated to come to a complete stop prior to the lapse of a predetermined future period of time” therefore amount of time lapsed in compared to the “predetermined amount of time”(¶ 0045)); 
	setting a remove lag flag to FALSE; and 
	wherein removing the lag from the display filter occurs by reinitializing the display filter in response after setting the remove lag flag to FALSE (The specifications state “removing the lag from the display filter occurs by reinitializing the display filter in response to setting the remove lag flag to FALSE” Lee avoids the “lag time associated with conventional systems” by using “current vehicle speed, the current vehicle acceleration, and current rate of fuel consumption” therefore, the “remove lag flag” is set to “FALSE,” (¶ 0017),  “reinitializing the display filter” occurs when fuel is consumed too slowly, ( ¶ 0042)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for monitoring a fuel level of a vehicle as disclosed by Sloan by including a predetermined amount of time in which to 
	Collins teaches:
	determining that the vehicle system is operating in a heavy fuel consumption mode in response to determining that the fuel economy is less than the predetermined fuel economy threshold for the predetermined amount of time (Collins, ¶ 0013 - ¶ 0018, ¶ 0086 - ¶ 0104, 
 calculates the fuel level of a vehicle based, in part on the “fuel burn rate of the vehicle per effective flat haul meter when loaded” which reads on “heavy fuel consumption mode” (¶ 0013 - ¶ 0018, Example 1 ¶ 0086 - ¶ 0104)); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for monitoring a fuel level of a vehicle as disclosed by Sloan by including a heavy fuel consumption mode as taught by Collins in order to provide a “a computer implemented method for estimating a true fuel level of a vehicle” (Collins, Abstract).  

Regarding claim 8 Sloan as modified does not teach:
	wherein adjusting the sensitivity of the display filter based on the fuel economy occurs after removing the lag from the display filter.
	Collins teaches:
	wherein adjusting the sensitivity of the display filter based on the fuel economy occurs after removing the lag from the display filter (Collins, ¶ 0059, “using the available data a Kalman filter is used” would adjust “the sensitivity of the display filter” since the filter is based on the “available data”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for monitoring a fuel level of a vehicle as disclosed by Sloan by including the adjustment of the display filter based on fuel economy as taught by Collins in order to provide a “a computer implemented method for estimating a true fuel level of a vehicle” (Collins, Abstract).  

Regarding claim 9 Sloan as modified does not teach:
	wherein adjusting the low-fuel warning threshold occurs after adjusting the sensitivity of the display filter.
	Collins teaches:
	wherein adjusting the low-fuel warning threshold occurs after adjusting the sensitivity of the display filter (Collins, fig 2, fig 3, ¶ 0074 - ¶ 0080, “makes a refueling decision” reads on “adjusting the low-fuel warning threshold” which is made after applying the Kalman filter based on the available data ).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for monitoring a fuel level of a vehicle as disclosed by Sloan by including the adjustment of the low-fuel warning threshold as taught by Collins in order to provide a “a computer implemented method for estimating a true fuel level of a vehicle” (Collins, Abstract).  
	
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Taxon as modified as applied to claim 14 above, and further in view of Collins (U.S. Pub. No. 20170336239 A1).

Regarding claim 16 Taxon as modified does not teach:
	the engine controller is further programmed to:
	start a timer in response to determining that the fuel economy of the vehicle system is less than the predetermined fuel economy threshold to measure an amount of time that has lapsed since the fuel economy of the vehicle system is less than the predetermined fuel economy threshold;
	after starting the timer, compare the amount of time that has lapsed since the fuel economy of the vehicle system is less than the predetermined fuel economy threshold with the predetermined amount of time to determine whether the amount of time that has lapsed since the fuel economy of the vehicle system is less than the predetermined fuel economy threshold is greater than the predetermined amount of time; and
	determine that the vehicle system is operating in a heavy fuel consumption mode in response to determining that the fuel economy is less than the predetermined fuel economy threshold for the predetermined amount of time;
	set a remove lag flag to FALSE; and
	wherein removing the lag from the display filter occurs by reinitializing the display filter in response after setting the remove lag flag to FALSE.
Lee teaches:
(Lee calculates “current fuel consumption rate when the current speed is less than the predetermined speed” where a “predetermined speed” leads to “the predetermined fuel economy threshold” (see claim 1 above), “processor is configured to determine the instantaneous fuel economy of vehicle in response to receiving the respective signals from speed sensor …” and to “calculate the amount of fuel that will be consumed during the future period of time,” “future period of time may be predetermined or calculated” therefore a timer must be started to account for the time frame (¶ 0030-¶ 0032)); 
	after starting the timer, comparing the amount of time that has lapsed since the fuel economy of the vehicle system is less than the predetermined fuel economy threshold with the predetermined amount of time to determine whether the amount of time that has lapsed since the fuel economy of the vehicle system is less than the predetermined fuel economy threshold is greater than the predetermined amount of time (Lee, fig 2 block 30, instantaneous fuel economy is calculated “where the vehicle is anticipated to come to a complete stop prior to the lapse of a predetermined future period of time” therefore amount of time lapsed in compared to the “predetermined amount of time”(¶ 0045)); 
	setting a remove lag flag to FALSE; and 
	wherein removing the lag from the display filter occurs by reinitializing the display filter in response after setting the remove lag flag to FALSE (The specifications state “removing the lag from the display filter occurs by reinitializing the display filter in response to setting the remove lag flag to FALSE” Lee avoids the “lag time associated with conventional systems” by using “current vehicle speed, the current vehicle acceleration, and current rate of fuel consumption” therefore, the “remove lag flag” is set to “FALSE,” (¶ 0017),  “reinitializing the display filter” occurs when fuel is consumed too slowly, ( ¶ 0042)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the customizable low fuel indicator system for a motor vehicle disclosed by Taxon by including a predetermined amount of time in which to determine the fuel economy and removing lag time as taught by Lee in order to provide a system and method “to determine the instantaneous fuel economy of the vehicle based on information obtained from the speed sensor, the acceleration sensor, and the fuel sensor” (Lee, ¶ 0008 line 10-12).
	Collins teaches:
	determining that the vehicle system is operating in a heavy fuel consumption mode in response to determining that the fuel economy is less than the predetermined fuel economy threshold for the predetermined amount of time (Collins, ¶ 0013 - ¶ 0018, ¶ 0086 - ¶ 0104, 
 calculates the fuel level of a vehicle based, in part on the “fuel burn rate of the vehicle per effective flat haul meter when loaded” which reads on “heavy fuel consumption mode”); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the customizable low fuel indicator system for a motor vehicle disclosed by Taxon by including a heavy fuel consumption mode as taught by Collins in order to provide a “a computer implemented method for estimating a true fuel level of a vehicle” (Collins, Abstract).  

Regarding claim 17 Taxon as modified does not teach:

	Collins teaches:
	he engine controller adjusts the sensitivity of the display filter based on the fuel economy occurs after removing the lag from the display filter (Collins, fig 2, ¶ 0059, “using the available data a Kalman filter is used” would adjust “the sensitivity of the display filter” since the filter is based on the “available data”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the customizable low fuel indicator system for a motor vehicle disclosed by Taxon by including the adjustment of the display filter based on fuel economy as taught by Collins in order to provide a “a computer implemented method for estimating a true fuel level of a vehicle” (Collins, Abstract).  

Regarding claim 18 Taxon as modified does not teach:
	wherein adjusting the low-fuel warning threshold occurs after adjusting the sensitivity of the display filter.
	Collins teaches:
	wherein adjusting the low-fuel warning threshold occurs after adjusting the sensitivity of the display filter (Collins, fig 2, fig 3, ¶ 0074 - ¶ 0080, “makes a refueling decision” reads on “adjusting the low-fuel warning threshold” which is made after applying the Kalman filter based on the available data).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the customizable low fuel indicator system for a .  


Response to Arguments
Applicant’s arguments filed 02/25/2021 have been fully considered but they are not persuasive.

Regarding Response to Rejection of Claims 1-18 Under 35 U.S.C. § 103, page 9-10 of applicant’s remarks, applicant argues “Taxon’s ‘comparison’ does not occur in response to determining that the fuel level in the fuel tank is less than the predetermined fuel level” (page 9 5th paragraph).  
	Examiner respectfully disagrees.  In ¶ 0021 Taxon states “The engine control unit then calculates a Distance To Empty (DTE)” using the “unique Average Fuel Economy of the motor vehicle,” therefore the calculation is “in response to determining that the fuel level in the fuel tank is less than the predetermined fuel level threshold.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Puri et al., U.S. Pub. No. 2020/0079223 A1, teaches a range estimation for hybrid and electric vehicles, Kobayashi, U.S. Pub. No. 2018/0306629 A1, teaches calculating a driver-related fuel economy value. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.R.K./Examiner, Art Unit 2865  
                                                                                                                                                                                                      /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        5/19/2021